DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2017-0086598 filed in Korean Intellectual Property Office (KIPO) on July 7, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 28, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Specification
The disclosure is objected to because of the following informality: 
The first paragraph of the specification mentioning the prior filed application(s) should be amended to indicate their issued status.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informality:
In claim 1, lines 11-12, “at least one selected from the group consisting of cobalt, nickel, copper, or cobalt nitride” should read --at least one selected from the group consisting of cobalt, nickel, copper, and cobalt nitride --. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 would be allowable if amended or rewritten to overcome the above-discussed claim objection(s).
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 13, 2021